 1                                                 THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   WESTERN DISTRICT OF WASHINGTON

10                                             AT SEATTLE

11   KING COUNTY, a Washington municipal
     corporation,                                           Case No. 2:14-cv-01957-BJR
12
                        Plaintiff,                          ORDER GRANTING NATIONAL
13                                                          SURETY CORPORATION’S
             v.                                             MOTION FOR (1) ORDER
14                                                          APPROVING SETTLEMENT AND
     TRAVELERS INDEMNITY COMPANY, et al.,                   BARRING CONTRIBUTION
15                                                          CLAIMS; AND (2) DISMISSAL OF
                        Defendants.                         CONTRIBUTION CLAIMS
16
                                                            Note on Motion Calendar:
17                                                          Friday, September 6, 2019

18

19           THIS MATTER having come on for consideration before The Honorable Barbara Jacobs

20   Rothstein on National Surety Corporation’s (“National Surety”) Motion For Order

21   (1) Approving Settlement and Barring Contribution Claims; and (2) Dismissal of Contribution
22   Claims, and the Court having considered:
23           1.         National Surety’s Motion For Order (1) Approving Settlement and Barring
24
     Contribution Claims; and (2) Dismissal of Contribution Claims;
25
             2.         Declaration of Jodi A. McDougall; and
26
                                                                              LAW OFFICES OF
      ORDER GRANTING NATIONAL SURETY’S MOTION FOR                          COZEN O’CONNOR
      (1) ORDER APPROVING SETTLEMENT AND BARRING                        A PROFESSIONAL CORPORATION
                                                                              999 THIRD AVENUE
      CONTRIBUTION CLAIMS; AND (2) DISMISSAL OF                                  SUITE 1900
                                                                         SEATTLE, W ASHINGTON 98104
      CONTRIBUTION CLAIMS - 1                                                 (206) 340-1000

     LEGAL\42389524\1
 1           3.         NOTICE of Joinder,

 2           The Court GRANTS National Surety’s Motion For Order (1) Approving Settlement And
 3   Barring Contribution Claims; And (2) Dismissal Of Contribution Claims and APPROVES the
 4   Confidential Settlement Agreement and Release (“Settlement Agreement”) between Plaintiff
 5
     King County and Defendant National Surety. The Court further FINDS and ORDERS:
 6
             1.         The Settlement Agreement between King County and National Surety is
 7
     reasonable, and was the result of arm’s-length negotiations between parties represented by
 8
     counsel. The Settlement Agreement is not collusive, inadequate, or entered into for any other
 9
     improper purpose.
10
             2.         The non-settling insurers are adequately protected based on, among other things,
11

12   the terms of the Settlement Agreement, the non-settling insurers’ retention of their coverage

13   defenses, and King County’s representations related to potential setoff for settlement in this case.

14   See King County v. Travelers Indem. Co., 2018 WL 1792189, at *3 (W.D. Wash. Apr. 16, 2018).

15           3.         The Court ORDERS that all insurer cross-claims against National Surety in this
16   action are DISMISSED with PREJUDICE. The Court further ORDERS that any other claims
17   for contribution, allocation, subrogation, and equitable indemnity and any other cause of action
18
     in connection with this action against National Surety by any other insurers of King County are
19
     hereby BARRED.
20
     ///
21
     ///
22

23

24

25

26
                                                                                  LAW OFFICES OF
      ORDER GRANTING NATIONAL SURETY’S MOTION FOR                              COZEN O’CONNOR
      (1) ORDER APPROVING SETTLEMENT AND BARRING                            A PROFESSIONAL CORPORATION
                                                                                  999 THIRD AVENUE
      CONTRIBUTION CLAIMS; AND (2) DISMISSAL OF                                      SUITE 1900
                                                                             SEATTLE, W ASHINGTON 98104
      CONTRIBUTION CLAIMS - 2                                                     (206) 340-1000

     LEGAL\42389524\1
 1   4.      The Court directs that this Order shall be entered as a final judgment under Federal Rule

 2   of Civil Procedure 54(b).
 3   IT IS SO ORDERED.
 4
             DATED this 7th day of October, 2019.
 5

 6

 7

 8
                                                          A
                                                          Barbara Jacobs Rothstein
                                                          U.S. District Court Judge
 9

10

11   Presented by:

12    /s/ Jodi A. McDougall
     Jodi A. McDougall, WSBA No. 22060
13   Nadia Bugaighis, WSBA No. 45492
     999 Third Avenue, Suite 1900
14   Seattle, Washington 98104
     Telephone: 206.340.1000
15   Toll Free Phone: 800.423.1950
     Facsimile: 206.621.8783
16   Email: jmcdougall@cozen.com
            nbugaighis@cozen.com
17
     Attorneys for Defendant National Surety Corporation
18

19

20

21

22

23

24

25

26
                                                                               LAW OFFICES OF
      ORDER GRANTING NATIONAL SURETY’S MOTION FOR                           COZEN O’CONNOR
      (1) ORDER APPROVING SETTLEMENT AND BARRING                         A PROFESSIONAL CORPORATION
                                                                               999 THIRD AVENUE
      CONTRIBUTION CLAIMS; AND (2) DISMISSAL OF                                   SUITE 1900
                                                                          SEATTLE, W ASHINGTON 98104
      CONTRIBUTION CLAIMS - 3                                                  (206) 340-1000

     LEGAL\42389524\1
